DETAILED ACTION

1. It is hereby acknowledged that 17/543016 the following papers have been received and placed of record in the file: Remark date 12/06/21  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 


Information Disclosure Statement
4.  As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 12/06/21 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.



Double Patenting
  A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,234,225. This is a statutory double patenting rejection. 
Instant Application (17/543016)                		   U.S. Patent (US 11,234,225) 
1. A method performed by a master base station in a wireless communication system where a terminal is capable of communicating with the master base station and a secondary base station, the method comprising: transmitting, to a terminal, a control message including a first measurement configuration of at least one of an A3 event or an A5 event for a primary cell for a master base station and a second measurement configuration of at least one of an A3 event or an A5 event for a primary cell for a secondary base station; receiving, from the terminal, a measurement report determined based on the control message; transmitting, to the secondary base station, a request message including a measurement result for one or more cells based on the measurement report; and receiving, from the secondary base station, a response message including configuration information for change of a primary cell for the secondary base station as a response to the request message.
1. A method performed by a master base station in a wireless communication system where a terminal is capable of communicating with the master base station and a secondary base station, the method comprising: transmitting, to a terminal, a control message including a first measurement configuration of at least one of an A3 event or an A5 event for a primary cell for a master base station and a second measurement configuration of at least one of an A3 event or an A5 event for a primary cell for a secondary base station; receiving, from the terminal, a measurement report determined based on the control message; transmitting, to the secondary base station, a request message including a measurement result for one or more cells based on the measurement report; and receiving, from the secondary base station, a response message including configuration information for change of a primary cell for the secondary base station as a response to the request message.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478